                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROGER EARL COLEY,                          )
                                           )
                   Plaintiff,              )
                                           )
                   v.                      )     1:20CV271
                                           )
CALLIE LEFLER, et al.,                     )
                                           )
                   Defendant(s).           )

                                   ORDER

     On April 13, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. ' 636.       Plaintiff filed objections (Doc. 5)

within the time limit prescribed by Section 636.

     The court has reviewed Plaintiff’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 3), which is affirmed and

adopted.

     IT    IS   THEREFORE   ORDERED   that     this   action   is   filed   and

dismissed sua sponte without prejudice to Plaintiff filing a new

complaint, on the proper § 1983 forms, with the full $400.00 filing

fee at the time of filing or the requisite showing of imminent

danger of serious physical injury.



                                              /s/   Thomas D. Schroeder
                                           United States District Judge
May 11, 2020




     Case 1:20-cv-00271-TDS-JEP Document 6 Filed 05/11/20 Page 1 of 1
